Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Claims 18-20 have been cancelled, therefore the 35 USC 112a rejection is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lloyd Dakin on 6/13/2022.
Cancel Claim 21
Set of claims should appear as followed:

1.  (Currently Amended) A liquid immersion sensor for a mobile device comprising:
a signal generator having a signal generator output configured to generate a reference signal for transmission via a first acoustic transducer;
	a signal receiver having a signal receiver input configured to receive a delayed version of the reference signal via a second acoustic transducer, the signal receiver further comprising a signal receiver output; and
	a controller having a first controller input configured to receive the reference signal and a second controller input coupled to the signal receiver output; wherein
 the controller is configured 
to determine a time lag value between the reference signal and the delayed signal; and 
to generate a control output signal dependent on the time lag, wherein the control output signal indicates whether or not the mobile device is immersed in liquid;
wherein when the mobile device is immersed in liquid, the controller is configured to change the mobile device to a different mode of operation;
wherein the signal receiver comprises a further signal receiver input configured to receive a further delayed version of the reference signal via a third acoustic transducer;     
wherein the controller is configured to determine a second time lag value between the reference signal and the further delayed signal; and
wherein the controller is configured to generate the control output signal dependent on the time lag and the further time lag.

2.  (Cancelled) 

3.  (Cancelled) 

4.  (Previously Amended) The liquid immersion sensor of claim 1 
wherein the controller is further configured to compare the time lag value with a predetermined time lag value to generate the control output signal.

5.  (Previously Amended) The liquid immersion sensor of claim 1 
wherein the controller comprises 
a medium detector having a medium detector input and a medium detector output, and 
a time-lag detector configured to determine the time lag value and having a time lag output coupled to the medium detector, a first time-lag detector input coupled to the first controller input and a second time-lag detector input coupled to the second controller input, 
wherein the medium detector is configured to output a signal indicating whether the mobile device is in air or liquid, dependent on a comparison between the time lag value determined by the time lag detector and a predetermined time lag value.

6.  (Original) The liquid immersion sensor of claim 5 
wherein the time lag detector is configured to output a signal indicating that the mobile device is immersed in liquid if the time lag value is less than the predetermined time lag value.

7.  (Previously Amended) The liquid immersion sensor of claim 5 further comprising 
a temperature calculator having a first input coupled to the medium detector output, 
a second input coupled to the time lag detector output, 
wherein in response to the medium detector indicating the mobile device is immersed in liquid, the temperature calculator is configured to determine a liquid temperature from the time lag.

8.  (Previously Amended) The liquid immersion sensor of claim 1 
wherein the controller is configured to determine the time lag value by cross-correlation or phase difference of the delayed signal and the reference signal.

9.  (Previously Amended) A mobile device comprising the liquid immersion sensor of claim 1 
wherein the signal generator is coupled to the first acoustic transducer and the signal receiver is coupled to the second acoustic transducer.

10.  (Original) The mobile device of claim 9 
further comprising a third acoustic transducer, 
wherein the signal receiver is coupled to the third acoustic transducer.

11.  (Cancelled) 

12.  (Previously Amended) The liquid immersion sensor of claim 1:
wherein in response to the control signal output indicating that the mobile device is immersed in liquid the liquid immersion sensor is configured to determine a liquid flow rate by determining 
a first speed of sound value from a first acoustic signal transmitted in a first direction and 
a second speed of sound value from a second acoustic signal transmitted in a second direction.

13.  (Currently Amended) A method of sensing liquid immersion for a mobile device comprising at least [[two]] three acoustic transducers, the method comprising:
generating a signal for transmission via a first acoustic transducer;
	receiving a delayed version of the generated signal via a second acoustic transducer, 
receiving a further delayed version of the reference signal via a third acoustic transducer;     
determining a first time lag value between a reference signal and the delayed signal; 
determine a second time lag value between the reference signal and the further delayed signal; and
generating a control output signal dependent on the first time lag and the second time lag, the control output signal indicating whether or not the mobile device is immersed in liquid;
wherein when the mobile device is immersed in liquid, the controller is configured to change the mobile device to a different mode of operation.

14.  (Original) The method of claim 13 
wherein the reference signal comprises the generated signal.

15.  (Previously Amended) The method of claim 13: 
further comprising in response to the control signal output indicating that the mobile device is immersed in liquid, determining the liquid temperature from the time lag value.

16.  (Previously Presented) The liquid immersion sensor of claim 1: 
wherein when the mobile device is immersed in liquid, the controller is configured to change the mobile device to a low-power consumption mode of operation.

17.  (Previously Presented) The liquid immersion sensor of claim 1: 
wherein when the mobile device is immersed in liquid, the controller is configured to change the mobile device to a mode of operation that lowers a touch sensitivity of a touch display on the mobile device.

18.  (Cancelled) 

19.  (Cancelled) 

20.  (Cancelled) 

21.  (Cancelled)  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-10, 12-17 are allowed.
The most pertinent prior arts are Kuriyama and Jo. The prior arts teach the limitations of the independent claims except for “wherein the signal receiver comprises a further signal receiver input configured to receive a further delayed version of the reference signal via a third acoustic transducer; wherein the controller is configured to determine a second time lag value between the reference signal and the further delayed signal; and wherein the controller is configured to generate the control output signal dependent on the time lag and the further time lag.” None of the prior arts anticipate nor render obvious the third acoustic transducer in combination with the first and second acoustic transducer. The addition of a third transducer in the claimed embodiment can detect a further delayed reference signal. This will increase the accuracy of the sensing system. For these reasons, claims 1, 4-10, 12-17 are now in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863